OPINION OF THE COURT
MORROW, Chief Judge.
On May 25, 1955 F. Vavala of Masefau filed his application with the Registrar of Titles to be registered as the holder of the matai title Maga of Masefau. Tuna of Vatia filed an objection to the proposed registration on June 9, 1955 and Faaagi of Fagaitua did likewise on June 14, 1955. Both of the objectors became candidates for the name.
*219When the hearing opened Tuna withdrew his objection, ceased to be a candidate and was dismissed as a party to .the proceeding.
Sec. 926 of the A. S. Code, as amended, prescribes the qualifications for holding a matai title. The evidence showed that each of the two remaining candidates has the necessary qualifications, and is, therefore, eligible for registration as the holder of a matai title.
Sec. 933 of the A. S. Code, as amended, prescribes the law which the Court must follow in determining which of the eligible opposing candidates for a matai title shall be registered as its holder. It reads as follows:
“Consideration Given by Court: In the trial of matai name cases, the High Court shall be guided by the following in the priority listed:
(a) The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise, the male descendant shall prevail;
(b) The wish of the majority or plurality of the family ;
(c) The forcefulness, character, personality and capacity for leadership of the candidate;
(d) The value of the holder of the matai name to the Government of American Samoa.”
The first issue for consideration is that of hereditary right. The undisputed evidence revealed that Faaagi is the blood-son of Maga Tuulima. He has one-half Maga blood in his veins. The undisputed evidence also revealed that Vavala is the grandson of Maga Sitíela. He has one-fourth Maga blood in his veins. It is obvious that Faaagi prevails over Vavala on the issue of hereditary right.
Faaagi and Vavala each filed a petition with the Court purporting to be signed by those blood members of the Maga Family supporting their respective candidacies. There were 273 signatures on the petition for Faaagi and 188 on the petition for Vavala. Each testified that all of the signers on his petition were blood-members of the Maga *220Family. However, Faaagi testified that 7 of the signers on Vavala’s petition were not blood members but only married persons to the Family. He also claimed that 3 groups of 5 signatures each on Vavala’s petition were not genuine, each separate group being written by a single hand. An examination of the signatures will make it apparent to the most casual observer that this claim is well founded. Also we believe from the evidence that the seven signers above referred to are members of the Maga Family through marriage only and .that, therefore, they are not members through blood. We conclude that 166 signers for Vavala are blood-members. Faaagi admitted on the witness stand that 164 of the 166 were blood-members.
There were 273 signers on Faaagi’s petition. Vavala objected to 185 of them claiming that they were not blood-members because they did not indicate on the petition from what former holder, or holders, of the title they had descended. The form of the petition used had spaces for indicating such information. However, it does not follow because a signer did not indicate what former holder of the title he descended from that he did not descend from such holder. In other words, if A is the grandson of B it does not follow that he is not the grandson of B because he does not say that he is. A man can be the descendant of an ancestor without naming the ancestor. Vavala did not object to any signer for Faaagi who put down on the petition the name of the former holder of the title from whom he descended. While no doubt it would have been better for those signers who did not indicate the names of the former holder, or holders, of the title from whom they descended to have done so, still it does not follow that we should disregard their names for that reason when there is evidence in the record, as there is, from which we may properly conclude that they are descendants of former holders of the title. Faaagi testified that all of the signers on his petition were *221blood-members, , i.e. they carried in their veins the blood of former holders of the title Maga. We think that the weight of the evidence is to the effect that the signers for Faaagi, who did not indicate the title holders from which they had descended, are blood-members. It follows from this evidence that Faaagi prevails over Vavala on the issue of the wish of the majority or plurality of the family.
Vavala is 42 years old. He graduated from the 9th grade at Poyer School. Then he attended Feleti School for three years and was graduated therefrom. He speaks English. He worked as a laborer for Public Works from 1937 to 1941 when he was made a foreman by Public Works and placed in charge of a group of laborers. He continued as a foreman until the war was over. He then went to Masefau and has remained there up to the present time, devoting his efforts to the care of Maga Family plantations. He sells vegetables, taro and bananas, the product of his labor on the plantations. He raises pigs and chickens for sale. He is industrious. He has lived in the Maga Family for many years and is familiar with family matters.
Faaagi is 53 years old. He graduated from the 6th grade in a faifeau’s school. He then attended the public schools being in the 2nd grade. However, he never completed the 2nd grade. He speaks very little English. He has spent most of his life working on plantations. He has done a little carpentering. He worked for a short time as a laborer on the road from Laulii to Fagaitua and also worked with a Marine gang during the war. He has been a policeman for a pulenuu, for a county chief and for a district governor. For one year he was the pulenuu of Fagaitua. He left the Maga Family in Masefau many years ago to live in Fagaitua where he spent most of his life. He lacks familiarity with Maga Family matters, since he has not lived in the Family for many years. He sells taro, pineapples, bananas, *222and copra from his plantations. He has held a matai title in Fagaitua for a number of years.
The Court had an opportunity to observe the personalities of Vavala and Faaagi during the hearing. It is our conclusion from the evidence and our observation of the two Candidates that Vavala prevails over Faaagi on the issue of forcefulness, character, personality and capacity for leadership, and we so find.
On the issue of the value of the holder of the matai name to the Government of American Samoa, we are convinced from the evidence that Vavala would be of more value to the Government of American Samoa as the holder of the Maga title than would Faaagi. A matafis value to the Government depends mostly , upon the quality of his work as a matai and that in turn hinges mainly upon his capacity for leadership. We have concluded that Vavala has more capacity for leadership than has Faaagi. We find that Vavala prevails over Faaagi on the 4th issue.
Since under Sec. 933 of the Code, as amended, the Court must give more weight to the 1st issue than to the 2nd, more to the 2nd than to the 3rd and more to the 3rd than the 4th, it follows that Faaagi, having prevailed over Vavala on the first two issues, must be awarded the title by the Court. However, Faaagi cannot be registered as the holder of the Maga title unless he resigns within a reasonable time from the Faaagi title. It is not necessary for us to cite authority for the proposition that the same person cannot hold two matai titles in American Samoa at the same time.
DECREE
Accordingly it is ORDERED, ADJUDGED and DECREED that upon Faaagi’s filing his resignation from the Faaagi title with the Registrar of Titles within 15 days, he shall be registered as the holder of the matai title Maga of Masefau.
*223Costs in the sum of $25.00 are hereby assessed against Y avala, the same to be paid within 30 days.